Citation Nr: 1042789	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-16 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran served on active duty from November 1969 to February 
1977, and from September 1978 to August 1980.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional Office 
(RO). 


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's 
bilateral hearing loss disability did not have its onset in 
service, was not manifest to a compensable degree within a year 
after service, and is not attributable to service.

2.  The preponderance of the evidence shows that the Veteran's 
tinnitus did not have its onset in service and is not 
attributable to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
service, nor may sensorineural hearing loss be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).

2.  Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in February 2008. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file.  On his 
substantive appeal received in May 2009, the Veteran stated that 
the RO did not obtain his VA audiogram conducted in May 2008.  
The claims file, however, contains such audiogram.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131.  In addition, service connection may be 
granted for a chronic disease, including organic disease of the 
nervous system such as sensorineural hearing loss, if manifested 
to a compensable degree within one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

In this case, the evidence reflects a current bilateral hearing 
loss and tinnitus.  Thus, the pivotal determination is whether 
the conditions are related to service.

The Veteran has asserted that his hearing loss disability and 
tinnitus are a result of noise exposure during service and that 
he has suffered from these conditions since service.

The May 2008 VA audiological examination report noted the 
Veteran's was enrolled in a hearing conservation program in 
service, in-service audiograms were within normal limits, the 
Veteran reported an unknown onset of tinnitus.  The examiner 
opined that the Veteran's hearing loss and tinnitus were not 
related to service as there was no threshold shift on inservice 
audiograms.  

The opinion of the VA audiological examiner is more probative 
than the Veteran's lay opinion, and is consistent with the 
evidence of record.  The examiner reviewed the claims file.  See 
Wray v. Brown, 7 Vet. App. 488, 493 (1995) (adoption of an expert 
medical opinion may satisfy the statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
Veteran's position).

To the extent that the Veteran is attempting to establish 
continuity of symptomatology based upon his lay statements, such 
statements are inconsistent with the more probative 
contemporaneous record.  The first record of treatment is in 2007 
almost 27 years after separation from service.  That the 
disability was not objectively noted until many years after 
service is, of itself, a factor against a finding that it is 
service connected.  On his application for compensation, the 
Veteran stated that his hearing loss and tinnitus began in 1972.  
However, on his reports of medical history in February 1977 and 
August 1978, he checked "no" to the questions regarding whether 
he ever had or currently had ear trouble or hearing loss.  These 
contemporaneous documents are afforded significant probative 
weight, since they were created at the time of service or at the 
time of medical treatment, as compared to statements given many 
years later.  As a result, this evidence is more probative.  In 
addition, a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992).  In this case the Veteran 
requested service connection for the disabilities at issue in 
2008 almost 27 years after service.  

While the Veteran is not competent to provide an opinion with 
regard to the etiology of his bilateral hearing loss disability 
or tinnitus, he is certainly competent to report his symptoms and 
medical history.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  
However, these recent statements are directly contradicted by the 
contemporaneous service and medical evidence of record.  
Therefore, continuity of symptomatology since service for either 
bilateral hearing loss disability or tinnitus is not established 
and service connection cannot be granted on this basis.

The preponderance of the evidence is against the claims; there is 
no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


